DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of October 21, 2021 which amended claims 1-16 and 18; and added new claim 21.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 “the drive wheel and associated gearing” should be “the drive wheel having associated gearing”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 8 “the other end” should be “an other end”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “spring means” in claims 18 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite because it is unclear if the portable power source is the portable power source of claim 1. The examiner suggest rewriting claim 2 as “including the portable power source; the portable power source including a power module which is rechargeable”.
Claim 9 is vague and indefinite because it is unclear what structure the limitations of “memory device allowing for…” in claim 9 sets forth. It is noted that traditionally the structure of a memory only stores software or data. The claim is vague and indefinite because it is unclear how a memory could perform the noted functions. Further it is noted that specification at the top of page 9 describes that memory functions are 
Claim 9 is vague and indefinite because in sets forth a function which is to be performed by a memory device. It is noted that a memory is a computer/data structure not capable of performing the noted function. Therefore the structure being claimed is vague and indefinite. For purposes of examination this will be considered a programmable controller.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino (USPN 4,614,479) in view of Wheeler (USPN 6,095,762).
Gianino discloses a portable air pump (see either of Figs 2 or 4) comprising: an enclosed housing (14) defining a central chamber adapted to receive pump components;, a driving assembly within the housing, said driving assembly comprising an electric motor 38 with a drive shaft having a drive gear 40 mounted on said drive shaft, said drive gear engaging a drive wheel having associated gearing 42 to drive an air compressor 44 air, discharge means 48 mounted at one end said compressor to discharged compressed air to an outside conduit, and a universal electrical power port 66 mounted within said housing, an electric control circuit (24, 26, Fig 3) positioned inside said enclosed housing electrically connected with said motor and said universal port (labeled in the figure) to deliver power from an outside portable power source to said pump. Gianino does not clearly teach that the compressor is a reciprocating piston rod and piston within a cylinder.
Wheeler in Fig. 3 clearly shows similar structure of a motor and gear train driven reciprocating air compressor within a housing. Where the motor 28 rotates a drive gear 34 which turns a wheel having associated gearing 36. The wheel 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a gear/wheel driven reciprocating piston compressor as disclosed by Wheeler for the gear/wheel driven generic compressor of Gianino in order to obtain the predictable result of providing the required air compression of the schematically disclosed air compressor 44 of Gianino, see KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
With regards to claim 7 Gianino inherently would require that the motor is secured (if even indirectly) to the housing to maintain the gears 40, 42 properly engaged, and the driving wheel and the compressor are shown mounted in said housing.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino (USPN 4,614,479) in view of Wheeler (USPN 6,095,762) in view of Horak (DE 20 2015/102268).
	As set forth above Gianino discloses the invention substantially as claimed, including a charging accessory cable 70 (having a having an electrical adapter 72 for inserting into a cigarette lighter on a car) that charges rechargeable batteries 18, but does not disclose that the power source is a power module which is rechargeable or that there is a 12V adapter having an EC5 plug on one end and also having a 
Horak discloses an adapter (claimed in claim 3 also in claims 11 and 21) that is shown in Fig. 5 which on a first end includes a socket 40 for receiving an electrical adapter such as Gianino’s adapter 72. Horak also discloses a rechargeable battery 20 having the EC5 plug of the 12V adapter plugged into it, and the charging cable from a hand held electrical tool 60 inserted into (see below).

    PNG
    media_image1.png
    332
    243
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    350
    296
    media_image2.png
    Greyscale

At the time of the filing of the instant application it would have been obvious to one of ordinary skill in the art to provide a portable power source having an EC5 port and also provide an adapter as taught by Horak in order to allow for remote powering of the air pump from a remote rechargeable battery/power module as a readily available and well known power source which would function as a substitute for a power source (such as the cigarette lighter of a car) for the device/tool being used, i.e. the air pump. . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino (USPN 4,614,479) in view of Wheeler (USPN 6,095,762) in view of Drewes (USPN 2,629,539).
As set forth above Gianino in view of Wheeler discloses the invention substantially as claimed but does not disclose that the cylinder has a tapered entry for the piston rod. Drewes discloses, in Fig. 1, that the cylinder 18 has a tapered entry section near the eccentric wheel 44 for accommodating the piston rod. It is noted that in Gianino the generically illustrated compressor 44 having a circular section or housing surround the location the connection from the wheel 42 connects to the pump. This portion of the compressor 44 is similar to the structure of Drewes defining the tapered portion (see annotation below).

    PNG
    media_image3.png
    239
    415
    media_image3.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to make the cylinder entry Gianino in view of Wheeler tapered as taught by Drewes in order to make the housing provided around the wheel and forming the cylinder more compact structure and directly adjacent to the structure it forms or protects.

Claims 4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino in view of Wheeler and further in view of Klein et al (USPAP 2006/00028000).
Gianino in view of Wheeler discloses the invention substantially as claimed but does not disclose the air pressure being supplied in the range of 10 psi to 150 psi (claims 4 and 19), the circuit being configured to stop the air pump once a designated pressure is reached, the memory/circuit board transferring power to the vary the pressure, i.e. to be increased and decreased, or the display being an external light mounted in the housing. 

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to operate the air pump of Gianino in view of Wheeler by having the control circuitry 26 of Gianino as taught by Klein at pressure ranges in order to provide a previse supply of air to well-known inflatable devices such as a tire (see [0002]). 
With regards to claim 8 it would have been obvious to one of ordinary skill in the art to provide a light to the housing of Gianino in order to provide illumination near compressor when operated in the dark.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino in view of Wheeler in view of Etter (USPN 7,494,327).
As set forth above Gianino in view of Wheeler discloses the invention substantially as claimed including a compartment for holding the power and air conduits along with a needle adaptor, but does not disclose that the compartment contains wide 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide whatever adaptors might be needed in order to make the air pump useful in a number of applications.

Claims 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino in view of Wheeler and Horak in view of Klein.
	As set forth above Gianino in view of Wheeler and Horak in discloses the invention substantially as claimed. Gianino discloses in Fig. 4 the housing having a pistol shape with a handle section (from the trigger down to the distal ends of the batteries 19) and a barrel section from the display cap 60B at the rear of the barrel section to the opposite end where the discharged air is delivered to a pipe. Gianino does don’t disclose that the cap has the functions of increasing and decreasing the pressure or stopping the pump when a designated pressure is reached. As discussed above in the rejections of 4, 6 and 8-9 Klein discloses a portable air pump having a similar display cap 42 with buttons for controlling the pressure of the pump to increase, decrease, or turn off the pump when a designated pressure is reached. At the time of the effective filing date it would have been obvious to integrate the pressure control functions of Klein into the pressure display cap of Gianino since the two caps have similar functions and expanding the functions to include the buttons of Klein would add the beneficial functions of pressure adjustment and control while also preventing the air pump from being damaged by over pressure.
In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations.
	 With regards to claim 16 it is noted that the controller of Klein is programmable (see [0023]) and therefore the units to be displayed to the user can easily be changed.

Claims 13-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianino in view of Wheeler, Horak and Klein et al as applied to claim 11 above, and further in view of Di Maggio et al (USPN 6,752,330) and Hildbrandt (USPN 4,222,525).
	As set forth above Gianino in view of Wheeler, Horak and Klein et al disclose the invention substantially as claimed including a trigger 36, 37 in Gianino for actuating the air pump but does not disclose that the trigger that controls electrical power to the motor is pivotal (claims 13, 18 and 20), that there is a sliding lock or that there is a post and a spring engaging the trigger and the pistol shaped housing. DiMaggio et al disclose a 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a pivotal trigger as taught by DiMaggio et al for the sliding trigger of Gianino since these are recognized as equivalence for their use in the motor actuation art and selection of any of these known equivalents to actuate the motor would be within the level of ordinary skill in the art (Note MPEP 2144.06). Further, the use of a spring as taught by Hildebrandt is well known and would have been obvious to allow for the adjustment proper pressure and feel of the trigger by the operator.
	With regards to claim 14 previously gave official notice that that sliding locks are well-known, which was not challenged. This is taken as an admission that this material is prior art. At the time of the effective filing date of the application utilizing one would have been obvious to either lock the air pump in the on or off position and allow the user to rest their finger.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on the previously set forth combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further the newly applied rejections set forth above specifically address matters argued by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
November 17, 2021